Citation Nr: 1140717	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-09 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to increased rating for mechanical low back strain, rated as 20 percent disabling prior to June 25, 2008, and as 40 percent disabling from that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to April 1979.  He received an other-than-honorable discharge, but a January 1980 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida held that the Veteran's discharge was not the result of persistent and willful misconduct and was therefore considered for VA purposes to have been issued under honorable conditions.

This case comes before the Board of Veterans' Affairs (Board) on appeal of a July 2006 rating decision by the RO.

In December 2007 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of the hearing is of record.

The Board remanded this issue to the Agency of Original Jurisdiction in March 2008 for further development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to June 25, 2008, the service-connected mechanical low back strain was manifested by forward flexion limited to not less than 40 degrees and no ankylosis, separately compensable neurological disorder or incapacitating episodes of intervertebral disc syndrome.

2.  From June 25, 2008, the service-connected mechanical low back strain has been manifested by limitation of forward flexion to not less than 30 degrees and no ankylosis, separately compensable neurological disorder or incapacitating episodes of intervertebral disc syndrome.
 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for mechanical low back pain prior to June 25, 2008, and evaluation in excess of 40 percent from that date, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5239, 5242, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an increased rating for his service-connected lumbosacral spine disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was provided all required notice in a letter mailed in May 2006, well prior to the issuance of the July 2006 rating decision on appeal.    

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  In this regard, the Board notes that service treatment records and Social Security Administration (SSA) disability records have been obtained, as well as treatment records from those VA and non-VA medical providers identified by the Veteran has potentially having relevant treatment records.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.

The Board previously remanded the case to afford the Veteran a current VA examination, which was performed in June 2008.  The Board has reviewed the examination report and finds it to be in compliance with the requirements articulated in the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has also been afforded a hearing before the Board.

Accordingly, the Board will address the merits of the claim for increased rating decided below.


General Legal Principles of Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Intervertebral disc syndrome (IVDS) is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under the criteria effective from September 26, 2003, IVDS will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Spinal stenosis (Diagnostic Code 5238) and degenerative arthritis of the spine (Diagnostic Code 5242) are rated under the General Rating Formula for Diseases and Injuries of the Spine.

The provisions of the General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, are as follows, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, if combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, with vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or reversed kyphosis.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the General Rating Formula that provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is assigned with episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is assigned with episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned with episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A rating of 60 percent is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no provision under this Diagnostic Code for evaluation higher than 60 percent. 

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to Intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that if Intervertebral disc syndrome is present in more than one spinal segment, provided that the effects of each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

Of interest, the Veteran was discharged from service in 1979.  Medical records establish that he injured his lower back in post-service motor vehicle accidents in February 2000 and December 2003.  Additional disability is not compensable when a service-connected disability is aggravated by a nonservice-connected disability; Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  However, it does not appear that any effort  has been made to distinguish the residuals of his service-connected low back symptoms from those symptoms residual to post-service injury, even though the most recent VA examiner stated an opinion that the Veteran's current disability is not related to service.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

The instant request for higher evaluation was received in April 2006.

The Veteran had a VA medical examination in May 2006 in which he complained of pain and stiffness in the lower back, although the examiner noted the Veteran to be a poor historian and not very clear in regard to his history.  The Veteran reported relief by lying in a fetal position with a hot towel.  The Veteran endorsed constant urinary incontinence but denied fecal incontinence; he also endorsed weakness and numbness of the feet, unsteadiness, and history of falls.  The examiner noted the Veteran had comorbid bilateral knee problems and diabetes that could contribute to the symptoms described above.  The Veteran endorsed weekly flare-ups lasting 2-3 days each and manifested by limitation of motion due to severe pain.  Back pain was precipitated by weather changes, sitting, bending or twisting, and alleviated by rest and heat.  The Veteran endorsed stiffness, weakness and spasm of the lower back, all of moderate degree, and endorsed daily severe non-radiating pain.  The Veteran reported using a cane to walk and being unable to walk more than a few yards.

On examination the Veteran had normal posture but abnormal gait, in that he walked with a limp favoring the right knee.  The spine did not show abnormal curvatures or ankylosis.  The lumbar sacrospinalis muscles showed no spasm, atrophy or guarding but showed pain with motion, tenderness and weakness, all to a moderate degree; the examiner stated the muscle spasm was severe enough to be responsible for abnormal gait.  Range of motion (ROM) testing of the thoracolumbar spine revealed forward flexion to 40 degrees and combined ROM of 150 degrees, with pain through the entire range.  The Veteran was unable to perform repetitive movements due to pain.  Neurological examination showed motor strength of 2/5 for bilateral knee extension, ankle dorsiflexion and ankle plantar flexion, and 1/5 for bilateral great toe extension, although muscle tone was normal.  Sensory examination showed impaired sensation in the lower extremities; the Veteran also complained of increased painful sensation at the plantar aspects of both feet.  The Veteran was unable to do knee reflexes due to complaint of pain, and ankle and plantar reflexes could not be elicited.  X-rays in May 2006 showed that degenerative disc and facet disease had slightly increased since the previous study in May 2004.  

The examiner diagnosed low back strain.  There was no impact on employment, since the Veteran was not employed.  In terms of activities of daily living (ADLs) the examiner stated the low back disability prevented exercise; caused moderate limitation of chores and shopping; caused mild limitation of dressing, toileting and grooming; and caused no limitation of sports, recreation, traveling, feeding or bathing.  

VA outpatient treatment notes show the Veteran presented in June 2006 complaining of low back pain radiating to both legs.  Clinical examination showed tenderness of the lumbar spine.  

VA outpatient clinic records dated in April 2007 show the Veteran presented complaining of back pain that had increased in intensity over the past six months and was now at 9/10 severity (the usual level was 8/10).  He described his pain as aching, sharp, shooting, stabbing, throbbing, and tightness.  The pain was constant.  The Veteran asserted the pain affected his sleep, appetite, ADLs, physical activity, mood, emotions, social life and walking.  Pain was triggered by lifting, sitting, standing, walking and weather.  Partial or complete relief was provided by application of heat.  Other pain locations were the knees and feet.

VA magnetic resonance imaging (MRI) of the lumbosacral spine in May 2007 was normal. 

The Veteran presented to the VA ambulatory care clinic in August 2007 complaining of low back pain and generalized arthritis pain.  The clinician adjusted the Veteran's medication and ordered a heating pad, cane and transcutaneous electrical nerve stimulation (TENS) unit.  The Veteran returned to the clinic complaining of back pain in September 2007.  

The Veteran testified before the Board in December 2007 that there were very few ADLs he could do for himself; his wife had to do the shopping and the laundry, had to help him in and out of the tub and had to massage his back.  The Veteran was no longer able to run, squat, bend, lift or hold his grandchildren.  The back pain radiated from the back down both legs, especially the left.  At times the Veteran would need help to get out of bed or to rise from the couch.  The radiating pain began in approximately 2001.  The Veteran previously worked as a waiter, but had not been employed for the past five years; while employed he missed approximately 90 days of work per year due to back problems.

The Veteran returned to the VA outpatient clinic in February 2008 and April 2008 to complain of chronic low back pain.  Repeat VA MRI of the lumbar spine in April 2008 was again normal.

In May 2008 the Veteran reported his pain had reached 10/10 in intensity.  The clinician noted that it was difficult to explain the source of the Veteran's reported pain radiating to both sides of the abdomen and hips, given normal MRIs of the lumbar spine and normal X-rays of the knees and hips, and recommended orthopedic consult.

The Veteran had a VA orthopedic consult in June 2008 in which he reported his back pain dated back many years; he was convinced he had a back procedure at VA in 2001 that "messed up" his back and legs.  Because of his neuropathy and previous pains he could no longer work as a waiter.  The Veteran endorsed occasional sciatica but denied bowel or bladder symptoms.  The Veteran was noted to have a history of obesity; he presented walking with a cane.  Examination showed diffuse tenderness in the lower back.  Back motion was decreased in all planes due to pain, but no true spasm was identified.  The clinician's impression was chronic low back pain with negative MRI or spinal stenosis; because he no history of any back surgery most of the low back pain was probably mechanical and due to the Veteran's obesity and deconditioning.  
 
Thereafter, the Veteran had a VA examination of the spine in June 2008, performed by a fee-basis physician who reviewed the claims files.  The examiner noted there was no history of hospitalization, spinal trauma or neoplasm; there was also no history of bowel or bladder problems but there was a history of numbness down the left foot and leg and leg or foot weakness.  The Veteran endorsed decreased motion, weakness, stiffness, spasms and pain; he described the pain as constant and worse with activity, moderate in severity and radiating to the left hip and thigh.  He endorsed weekly flare-ups of severe intensity and lasting 1-2 days, precipitated by lying down flat or prolonged sitting.  The Veteran denied incapacitating episodes of IVDS in the past 12 months.  

Examination of the thoracic spinal muscles showed no spasm, atrophy, or weakness but showed guarding, pain with motion, and tenderness, although not severe enough to be responsible for abnormal gait or spinal contour.  The Veteran's posture was stooped and his gait was antalgic.  Curvature of the spine was normal.  Motor examination was 5/5 except for left hip flexion, left knee extension, and left ankle dorsiflexion, which were 4/5.  Sensory examination was 2/2 throughout.  Reflexes were 3+ throughout.  Active ROM was forward flexion to 30 degrees and combined ROM of 95 degrees; repetitive motion caused pain but did not cause additional loss of motion.  The examiner noted exaggerated pain response in multiple areas (nonanatomic distribution).  The examiner noted the Veteran was not employed, but noted the low back disability's affect on ADLs was to prevent exercise; severely impair dressing; moderately impair chores, shopping, recreation, traveling, bathing and grooming; mildly impair toileting; and not impair sports or feeding.   

The examiner also performed a peripheral nerves examination in which the Veteran complained of radiating pain to both legs, left worse than right.  The examiner performed motor strength, sensory and reflex tests and noted results in detail.  The muscles were normal in tone and bulk, without atrophy and without tremors, tics or abnormal movement.  The examiner diagnosed mild diabetic neuropathy of the left leg.

The examiner stated an opinion that the Veteran's current low back condition was less likely than not caused by or a result of his service injury; the examiner stated the lumbar spine strain the Veteran suffered in service sometimes results in chronic low back pain but does not correlate with his claim of degenerative disc/facet disease.  Further, the testing on examination was clouded by probable exaggeration of symptoms for effect.  The Veteran did have some weakness in the left lower extremity, but had also had a bad knee and foot that contributed to some of the examination findings.  The flare-ups the Veteran described were more increased pain than decreased function; the Veteran stated he needed help getting dressed and showering, some of which had to do with his obesity and bad knees although he wanted it all to be attributed to his back.  There was some very mild neuropathy of the lower extremity, probably due to poorly-controlled diabetes.  Given the findings on examination, the Veteran should be able to perform some jobs; the back condition itself is not something that should keep him from obtaining work should he actually want to do so.

There is no evidence of record pertaining to the Veteran's disability after the examination on June 25, 2008, cited above.

On review of the evidence above, the Board finds the criteria for rating in excess of 20 percent prior to June 25, 2008, are not met.  Prior to that date the Veteran's flexion was measured at 40 degrees, which his squarely within the rating criteria for the currently-assigned 20 percent rating.  He did not display any of the criteria other than ROM, such as ankylosis, that would qualify for the higher rating.  Finally, there is no evidence during the period of a separately compensable neurological disorder attributable to the service-connected low back disability.

Similarly, the Board finds the criteria for rating in excess of 40 percent from June 25, 2008, are not met.  The Veteran's measured forward flexion of 30 degrees is within - barely - the rating criteria for the 40 percent rating.  Rating higher than 40 percent requires ankylosis, but there is no indication the Veteran's spine is ankylosed to any degree.

There are no documented or reported incapacitating episodes of IVDS requiring bed rest prescribed by a physician before or after June 25, 2008, to warrant alternative rating on that basis.

VA must consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.  The Veteran in this case has consistently complained of back pain.  However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant; see 38 C.F.R. § 4.40.  In this case the VA orthopedic consultant noted the Veteran's reported pain could not be explained, and the VA examiner specifically stated the Veteran was exaggerating his symptoms on examination.  Given that the General Rating Formula specifically applies with or without symptoms such as pain, stiffness or aching, and given the unreliability of the Veteran's subjective reports, the Board finds that additional compensation for pain is not warranted.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Board finds the Veteran is not credible in reporting his symptoms.  As noted above, the most recent VA examiner in June 2008 expressly opined the Veteran was exaggerating his symptoms during examination, while the VA examiner in May 2006 noted the Veteran to be a poor historian.  The VA clinician in May 2008 was unable to reconcile the Veteran's reported pain with his current diagnostics, and the VA orthopedic surgeon in June 2008 stated the Veteran's symptoms were probably related to deconditioning and obesity.  In sum, the Board finds the Veteran's unsupported account of his symptoms to be unreliable and not credible.  

The criteria for higher rating were not met during any distinct period under review, so "staged ratings" are not applicable.  Hart, 21 Vet. App. 505.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In this case the Veteran is shown to be unemployable, but not due to the service-connected disability on appeal (the Board notes in that regard that the VA examiner in June 2008 stated an opinion that the disability on appeal did not render the Veteran unemployable).  The Veteran was granted disability benefits by the Social Security Administration in March 2006 for psychotic disorder (primary diagnosis) and personality disorder (secondary diagnosis), neither of which is a service-connected disability; he also has significant impairment due to nonservice-connected diabetes mellitus and its residuals and nonservice-connected knee disorder.  The Board accordingly finds that a claim for a TDIU is not before the Board.

In sum, based on the evidence and analysis above the Board finds the criteria for a rating in excess of 20 percent for mechanical low back pain prior to June 25, 2008, and evaluation in excess of 40 percent from that date, are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.   Gilbert, 1 Vet. App. 49, 54. 

 
ORDER

Entitlement to an evaluation for mechanical back pain in excess of 20 percent prior to June 25, 2008, and in excess of 40 percent from that date, is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


